          Case 1:16-cv-01143-GHW Document 154 Filed 03/22/21 Page 1 of 1

                                                                           USDCRevised
                                                                                SDNY November 14, 2019
                                                                           DOCUMENT
UNITED STATES DISTRICT COURT                                               ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                              DOC #: _________________
 ------------------------------------------------------------- X           DATE FILED: 3/22/2021
                                                               :
 ROY TAYLOR,                                                   :
                                                               :
                                                               :
                                               Plaintiff,      :
                                                               :            1:16-cv-01143-GHW
                              -v-                              :
                                                               :                  ORDER
 NYPD OFFICER ALYSSA TRIGENO,                                  :
 NYPD SGT. MICHAEL DUNLAVEY,                                   :
 RIKERS C.O. QUAYYUM, and CITY OF                              :
 NEW YORK,                                                     :
                                                               :
                                            Defendants. :
                                                               :
 ------------------------------------------------------------- X
GREGORY H. WOODS, District Judge:

         The Court has received Plaintiff’s Motion for Sanctions. Dkt. No. 15. Defendants’

opposition shall be due no later than April 2, 2021; Plaintiff’s reply, if any, shall be due no later

than April 16, 2021.

         The Clerk of Court is directed to mail a copy of this order to Plaintiff by first class and

certified mail.
         SO ORDERED.

 Dated: March 22, 2021
 New York, New York                                                _____________________________________
                                                                         GREGORY H. WOODS
                                                                        United States District Judge
